DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims have been amended to address the objections and rejections under 35 USC § 112. Accordingly, the objections and rejections are withdrawn. 
Subject matter from dependent claims, previously indicated as having allowable subject matter in the prior office action, have been incorporated into independent claims.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to claim to address antecedent issues was given in a communication received from Michael Eisenberg (Registration No. 50,448) on Mar 9, 2022.
The application has been amended as follows: 
Claim 10, line 10, before “mobile” change “the” to
	-- a --
Claim 11, line 2, before “mobile” change “a” to
	-- the --

Allowable Subject Matter
Claims 1 – 6, 8 – 12, 14 are allowable. The following is a statement of reasons for the indication of allowable subject matter: While the closest prior art being Thompson et al. (U.S. Patent Application Publication 2018/0318613) and Freres et al. (U.S. Patent Application Publication 2017/0080262) generally teaches a protective face mask employing a microphone, amplifier, speaker and processor for processing voice data from the microphone, the prior art alone or in combination does not teach, nor would it be obvious, before outputting the amplified processed voice data from the built-in speaker of the mask, to configure the processor to provide the processed voice data to a mobile device for performing a further modification on the processed voice data and receiving back the modified processed voice data for output from the speaker, as claimed by claims 1 and 10, in combination with other limitations of the claim, or to configure the processor to receive permission data from a mobile device before providing the voice data processed by the processor to an amplifier of another mask, as claimed by claim 9, in combination with other limitations of the claim, thus providing an enhancement to face masks utilized for amplifying the wearer’s voice, by allowing the additional processing power of a separate mobile device, that would not otherwise be available at the mask’s processor, to be utilized for further modification of the processed voice data, as well as ensuring security of inter-mask communications by employing permission data provided by a separate mobile device before such inter-mask communication is enabled.

Conclusion
This application is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DAVID SIEGEL/Examiner, Art Unit 2653      

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653